Citation Nr: 0409934	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), bipolar disorder 
and an eating disorder, claimed as due to sexual 
assault/harassment. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
tumor of the pituitary gland, to include lactation, to include as 
secondary to service-connected endometriosis.

3.  Entitlement to service connection for polycystic ovary 
syndrome, to include as secondary to service-connected 
endometriosis. 

4.  Entitlement to service connection for hypothyroidism.  

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to service connection for carpal tunnel syndrome 
of both hands. 

7.  Entitlement to an increased evaluation for endometriosis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from August 1999 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that while service connection for psychiatric 
disability was denied by rating decisions in June 1997, August 
1997 and November 1998, these adjudications considered the claims 
on a different direct incurrence basis and/or as secondary to 
service-connected endometriosis.  As such, those determinations do 
not represent a prior final denial relative to the psychiatric 
disability issue currently on appeal.

Additionally, the Board notes that, in an unappealed rating 
determination in November 1998, the RO previously denied 
entitlement to service connection for residuals of a tumor of the 
pituitary gland, to include as secondary to service-connected 
endometriosis.  Hence, it must be determined whether new and 
material evidence has been received to reopen that claim, as the 
issue is phrased on the title page of this remand.

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted at the 
RO in Muskogee, Oklahoma.  A copy of the hearing transcript has 
been associated with the clams file. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare this 
case for appellate review, the Board finds that a remand is in 
order.

The Board will remand the appellant's claims to ensure full and 
complete compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the VCAA-notice letters 
sent to the appellant by the RO in March 2001, April 2002, and 
August 2002 are inadequate for purposes of this appeal as none of 
the letters identifies the specific increased rating disability at 
issue, nor the evidence necessary to reopen the claim for service 
connection for residuals of a tumor of the pituitary gland, as 
secondary to service-connected endometriosis, nor the information 
and evidence necessary to adjudicate entitlement to service 
connection for polycystic ovary syndrome as secondary to 
endometriosis. 

Furthermore, in an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection for a psychiatric disability, to include PTSD, 
bipolar disorder and an eating disorder

The veteran contends, in essence, that she currently has PTSD, 
bipolar disorder and an eating disorder as a result of sexual 
harassment, personal assault and verbal abuse by non commissioned 
officers (NCO) while assigned to HSC 92 Eng. Battalion, S-3, at 
Fort Stewart, Georgia.  She maintains that her squad leader, 
"Garcia," asked her out for a date and, when she refused, she was 
assigned to details and duty roster.  She maintains that she 
requested to be transferred to a different section but was 
refused.  

The Board notes that 38 C.F.R. § 3.304(f) was amended in March 
2002, during the pendency of this appeal.  See 67 Fed. Reg. 10332 
(Mar. 7, 2002).  This regulation is specifically germane to the 
development and adjudication of this claim as the revision 
involves the standard of proof and the type of evidence necessary 
to substantiate a claim of service connection for PTSD based on 
personal assault.  It also specifically provides that VA will not 
deny this type of PTSD claim without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2003).  A review of the record does not reveal that the veteran, 
nor her representative, has been provided the revised regulatory 
considerations in a statement of the case or supplemental 
statement of the case.

In these types of cases, special development procedures for non-
combat stressors are required pursuant to VA's ADJUDICATION 
PROCEDURE MANUAL (the M21-1) in order to provide the veteran-
claimant every opportunity to verify the occurrence of the claimed 
stressor.  See M21-1, Part III, Section 5.14 (Mar. 2002).

In the Board's view, the service medical records and DD 214 
(reflecting that the veteran gained weight during service and was 
released because she failed to meet weight control standards 
reports, respectively) when read together with other evidence, 
namely, VA outpatient reports (reflecting diagnoses of PTSD 
related sexual trauma, depression and bipolar disorder), an April 
1997 VA examination report (containing an opinion that the 
veteran's depression had its onset during active service), and a 
statement, submitted by Sergeant B.G., (reflecting that she 
witnessed the constant sexual harassment, personal assault and 
verbal abuse sustained by the veteran by her fellow NCO officers) 
constitute supporting evidence.  There also is shown in this case 
a subsequent history of mental decompensation in the post service 
period, not otherwise suggested by the service medical and 
personnel records.  In the Board's opinion, further expert 
psychiatric analysis to determine whether the appellant's 
diagnosis and clinical history are consistent with the tell-tale 
signs of PTSD based on the alleged sexual harassment stressors.


Whether new and material evidence has been received to reopen a 
claim for service connection for residuals of a tumor of the 
pituitary gland, to include lactation, to include as secondary to 
service-connected endometriosis, entitlement to service connection 
for polycystic ovary syndrome, to include as secondary to service-
connected endometriosis and entitlement to an increased evaluation 
for service-connected endometriosis

The veteran maintains that her tumor of the pituitary gland, to 
include lactation (a March 1998 private magnetic resonance imaging 
scan of the brain revealed a microadenoma of the pituitary gland) 
is secondary to the service-connected endometriosis.  A review of 
the claims file reflects that the RO has adjudicated, and 
developed for appellate consideration, the issue of entitlement to 
service connection for residuals of a tumor of the pituitary 
gland, to include lactation on both a direct and secondary basis 
(see an October 2002 statement of the case and May 2003 
supplemental statement of the case).  However, the Board notes 
that the RO has not yet had the opportunity to consider service 
connection for residuals of a tumor of the pituitary gland, to 
include lactation on a secondary basis in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, the United States Court 
of Appeals for Veterans Claims held that a veteran is entitled to 
service connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  

In addition, the veteran has raised entitlement to service 
connection for polycystic ovary syndrome on both a direct basis 
and as secondary to her service-connected endometriosis (see 
written argument, submitted by the veteran and received by the RO 
in August 2002).  Hence, the veteran appears to raise an 
inextricably intertwined issue of secondary service connection, 
which has not been adjudicated by the RO.  The RO has adjudicated, 
and developed for appellate consideration, the issue of 
entitlement to service connection for polycystic ovary syndrome on 
a direct basis.  The Board notes that the RO has not yet had the 
opportunity to consider service connection on a secondary basis 
for the aforementioned issue on appeal under 38 C.F.R. § 3.310 
(2002) or under Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the RO must review the veteran's claim in light of 
the recent Court decision and determine whether there has been any 
increment increase in severity of her nonservice-connected 
residuals of a tumor of the pituitary gland, to include lactation 
and polycystic ovary syndrome which can be attributed to her 
service-connected endometriosis.  

In this case, the issues of service connection for residuals of a 
tumor of the pituitary gland, to include lactation and polycystic 
ovary syndrome, to include as secondary to service connected 
endometriosis are inextricably intertwined with the issue of an 
increased rating for endometriosis.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Inasmuch as the case must be remanded for 
the RO to adjudicate the additional secondary service connection 
issues and consideration of Allen v. Brown, the RO will be asked 
to accomplish additional necessary development to include 
obtaining medical records (the veteran testified that she had 
continued to seek treatment for her endometriosis at the VA 
outpatient clinic in Tulsa, Oklahoma) and scheduling another VA 
gynecological examination (veteran was last examined by VA for her 
endometriosis in May 2002).

Hypothyroidism and Diabetes Mellitus

The veteran contends, in essence, that she currently has 
hypothyroidism and diabetes mellitus which are the result of 
harassment that she sustained by her superior NCOs during service.  
With regard to her diabetes mellitus, she testified in July 2002 
that it was the result of her eating disorder, which she maintains 
was the result of the harassment during service.  Since the in-
service harassment alleged as the main underlying cause for the 
veteran's hypothyroidism and diabetes mellitus has yet to be 
determined as verified, pending further development requested in 
this remand, further consideration of these claims must be 
deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Carpal Tunnel Syndrome of both hands

During the July 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that her carpal tunnel syndrome was 
the result of using her hands a lot during service (the veteran's 
DD 214 reflects that she was a technical directing specialist).  
She maintained that she went to sick call on several occasions 
because her fingers and wrists would tingle and become numb 
(service medical records are entirely silent with respect to any 
subjective complaints or clinical findings of carpal tunnel 
syndrome).  The veteran also testified that she underwent surgery 
on both hands in 2001 (VA outpatient reports reflect that in 
August and November 2002, the veteran underwent carpal tunnel 
release on the right and left hands, respectively).  The veteran 
also testified that she had enrolled in vocational rehabilitation 
to become a teacher because of her carpal tunnel syndrome of both 
hands.  The veteran's vocational rehabilitation file has not been 
associated with the claims file.  

Accordingly, although the Board sincerely regrets the additional 
delay, the case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision of Quartuccio v. Princi7pi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent with respect to the instant 
claims on appeal, to specifically include (with consideration of 
Allen) whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a pituitary 
gland tumor, and entitlement to service connection for polycystic 
ovary syndrome as secondary to endometriosis.

2.  The RO should obtain the veteran's VA vocational 
rehabilitation folder, if available, associate it with the claims 
file, and ensure that it is forwarded to the Board for appellate 
review, as appropriate, along with the veteran's claims file.

3.  The RO should contact the appellant and request that she 
identify the names, addresses, and approximate dates of treatment 
for all VA and non-VA health care providers who have treated her 
for her psychiatric disability, to include PTSD, bipolar disorder 
and an eating disorder, residuals of a tumor of the pituitary 
gland (to include lactation), polycystic ovary syndrome, 
hypothyroidism, diabetes mellitus, and carpal tunnel syndrome of 
both hands since service, and who have treated her for 
endometriosis since May 2002.  With any necessary authorization 
from the appellant, the RO should attempt to obtain copies of 
pertinent treatment records identified by the appellant in 
response to this request, which have not been previously secured, 
to include all treatment reports from the Tulsa, Oklahoma VA 
outpatient clinic, dating from April 2001.  The RO should ensure 
that its efforts to obtain the identified records are fully 
documented in the claims folder.  If the RO is unsuccessful in 
obtaining any medical records identified by the appellant, it 
should inform the appellant and her representative of this and ask 
them to provide a copy of the outstanding medical records.

4.  In addition, the RO should contact the appellant and inform 
her that she may submit any other corroborating evidence she may 
have pertaining to alleged sexual harassment incidents experienced 
during service at Fort Stewart, Georgia.  The RO should inform her 
that she may submit any other evidence to verify her alleged 
stressors from military as well as nonmilitary sources.  The RO 
should assist the appellant in obtaining such evidence, as 
appropriate.  In connection with this development, the RO should 
ensure that all appropriate special development procedures 
mandated by M21-1, Section 5.14 and 38 C.F.R. § 3.304(f)(3) for 
verification of a non-combat stressor are fully accomplished and 
documented in the claims folder, to include issuance of the 
special development letter to the appellant advising her of the 
steps necessary to verify her non-combat stressors.

5.  Upon completion of the above, the RO should schedule a 
comprehensive VA psychiatric examination to determine the 
diagnoses of all psychiatric disorders that are present.  The 
claims file and a copy of this remand must be provided to the 
examiner prior to the examination.  The examiner must indicate 
that a review of the claims file was made.  The examiner should 
determine the true diagnoses of any currently manifested 
psychiatric disorder(s).  The diagnosis(es) must be based on 
examination findings, all available medical records, complete 
review of comprehensive testing for PTSD, and any special testing 
deemed appropriate.  A multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  The examiners should 
confer and determine the nature of any psychiatric disability that 
is present, specifically whether a diagnosis of PTSD, bipolar 
disorder and/or an eating disorder are supported. If the diagnosis 
of PTSD is confirmed, the linkage of the PTSD to the veteran's 
service and any reported stressors in service, should be fully 
discussed.  If a diagnosis of PTSD is deemed appropriate, the 
examiner should specify (1) whether the alleged stressor found to 
be established by the record was sufficient to produce PTSD; and 
(2) whether there is a link between the current PTSD-
symptomatology and the in-service stressor found to be established 
by the record and found sufficient to produce PTSD by the 
examiner.

If a bipolar disorder, eating disorder or other psychiatric 
disorder is confirmed, the examiner is requested to comment on 
whether it is at least as likely as not that any such diagnosed 
disorder(s) is etiologically related to service.

Further, in line with the M21-1 provisions, the examiner is 
requested to provide detailed medical analysis and interpretation 
of the diagnoses found present on examination in light of all the 
evidence of record for the purpose of addressing whether any 
behavioral changes that occurred at or close in time to the 
alleged sexual harassment incidents could possibly indicate the 
occurrence of an alleged in-service stressor.

A complete rationale for all opinions expressed must be provided.  
The copy of the examination report and all completed test reports 
should thereafter be associated with the claims file.

6.  The veteran should be afforded appropriate VA examinations to 
determine the current severity of the service-connected 
endometriosis and the nature and etiology of any currently present 
residuals of a pituitary gland tumor (to include lactation), and 
polycystic ovary syndrome.  The claims file, including a copy of 
this remand, must be made available to and reviewed by the 
examiner.  The examiner must indicate that a review of the claims 
file was made.  All necessary tests and studies are to be 
performed and all findings are to be reported in detail.  The 
gynecologist should report all symptoms and specify whether the 
veteran has pelvic pain, heavy bleeding, irregular bleeding, bowel 
symptoms, or bladder symptoms due to her service- connected 
endometriosis.  

After review of all of the material in the claims file, the 
examiner must provide opinions as to: 

Whether it is at least as likely as not that any currently present 
residuals of a pituitary tumor, to include lactation and 
polycystic ovary syndrome are etiologically related to the 
veteran's military service, or were caused or chronically worsened 
by the service-connected endometriosis.  The rationale for all 
opinions expressed should be fully detailed.  The rationale for 
all opinions expressed should be provided in a typewritten report.  
The examination report must be typed.  If the cause of the 
veteran's residuals of a pituitary tumor, to include lactation and 
polycystic ovary syndrome is not the service-connected 
endometriosis, the examiner is still requested to proffer an 
opinion, to the extent feasible, as to what additional severity, 
if any, of the current residuals of a pituitary gland tumor, to 
include lactation and polycystic ovary syndrome, exists solely due 
to aggravation by the service-connected endometriosis.  

7.  Then, the RO should schedule the veteran for a general medical 
examination to determine the nature and etiology of any currently 
diagnosed hypothyroidism, diabetes mellitus, and carpal tunnel 
syndrome, found on examination.  The claims file, including a copy 
of this remand, must be made available to and reviewed by the 
examiner.  The examiner must indicate that a review of the claims 
file was made.  All necessary tests and studies are to be 
performed and all findings are to be reported in detail.  After a 
complete review of the claims file and an examination of the 
veteran, the examiner must provide an opinion as to whether it is 
at least as likely as not that any currently present 
hypothyroidism, diabetes mellitus, and/or carpal tunnel syndrome, 
are etiologically related to the veteran's military service.  The 
rationale for all opinions expressed should be provided in a 
typewritten report.  The examination report must be typed.

8.  After undertaking any development deemed appropriate in 
addition to that specified above, the RO should review the 
examination reports.  If the reports are not in complete 
compliance with the instructions provided above, appropriate 
action should be taken.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

9.  After completion of the foregoing, the RO should re-adjudicate 
the issues on appeal, as well as adjudicate, including pursuant to 
Allen, the issues of entitlement to service connection for 
polycystic ovary syndrome as secondary to service-connected 
endometriosis, and whether new and material evidence has been 
received to reopen a claim for service connection for residuals of 
a tumor of the pituitary gland, to include lactation.  The RO must 
provide adequate reasons and bases for all of its determinations, 
citing all governing legal authority and precedent, and addressing 
all issues and concerns that are noted in this REMAND.  

10.  The RO should also consider whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  If any of the benefits 
sought on appeal remain denied, the veteran and her representative 
should be provided with an appropriate supplemental statement of 
the case (SSOC) and given the opportunity to respond within the 
applicable time before the claims file is returned to the Board 
for further review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





